DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement of 5/10/19 has been received and made of record.  Note the acknowledge PTO-1449 form enclosed herewith. 

Preliminary Amendment
 The Preliminary Amendment filed on 5/10/19 has been received and made of record.  As requested, claims 1-5, 7-25 and 27 have been amended.  Claims 1-27 are pending in the instant application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holder mounted laterally  (claim 14), the holder having a grip portion (claim 15), the shaft section and/or balloon section include a rotatably operable lock (claim 16), first cap accommodating the balloon section (claim 17), a second cap accommodating a shaft section (claim 18), the plunger accommodated beside the hollow cylinder (claim 20), the valve between the deep wound or body cavity, and the outside (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:”13” not in the figures see page 4, lined 30; and “26”, see page 4, lines 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “22’”, “24’” and 34’” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the term “comprising” which is legal phraseology used in claims.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Page 7, lines 7, “fluid, .I.e.,” should read --fluid, i.e.,--;  page 24, line 21 recites “partition wall”, previously septum 21, see line 1 of page 4; and page 24, line 24, recites “sloped protrusion 13’, 13””, then in line 26 recites “distal protrusions”.   Applicant is advised to remain consistent when defining and or referring to reference characters.  Appropriate correction is required.

Claim Objections
Claims 1-27 are objected to because of the following informalities:  As to claims 1-24, 26 and 27 “First Responder “should read --first responder-- and in claim 25, “Responder” should read –responder-- in line 1 and “First Responder” in line 2 should read --first responder-- since claims begin with a capital letter and end with a period.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18,  24, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 18, “a second cap” is rendered indefinite in that a first cap has not been recited.  The Office will interpret the recitations as “a cap” until clarification and/or an amendment is provided.
As regards claim 4, “the shaft” lack proper antecedent basis.
As regards claim 24, 25 and 27 “the wound cover” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 14, 19, 25 and 26 is/are rejected under 35 U.S.C. 102*a)(1) as being anticipated by EP 2,322,126 A1 (“Tutav”).
As regards claim 1, Tutav discloses a device and method for controlling nasal exudation that anticipates Applicant’s presently claimed disclosure.  More specifically, Tutav discloses a first responder device (see Fig. 1) for treating blood flow from a deep wound or a body cavity (see para. 0024, lines 12-17; the device may be used to stop nose bleed in the nasal cavity), the device comprises a balloon section supporting an inflatable balloon (26); and a shaft section (7,27) including a first chamber (inner wall 13) accommodating a liquid (15) arranged for inflating the balloon (26), and a second chamber (bag 30) accommodating a cooling agent (29) arranged for dissolving in the liquid when coming in contact therewith, thereby lowering the temperature (para. [0019], lines 16-24;  temporary seal (septum 17, see para. [0021], lines 4-8) between the first and second chambers (see Fig. 1); and a structure (23, 25) for forcing the liquid (15) out of the first chamber (inner wall 13) into the second chamber (27), for removing or dislocating the temporary seal (17), and for forcing the liquid from the second chamber (27) into the balloon (26 via openings 28).
As regards claim 10, Tutav discloses the first responder device of claim 1, further comprising a releasable connector connecting the shaft section to the balloon section (see col. 4, lines 18-31 which discloses a connector arrangement may be provided at the distal end of the shaft in order to assemble the body the balloon section…the connector assembly may consist of a male thread on the shaft part and a matching female thread on the balloon part or vice versa).
As regards claim 14, Tutav discloses the first responder device of claim 1, further comprising a holder mounted laterally of the shaft (as can be seen from Fig. 1, outer wall 11 extends laterally from the shaft, it is on the sides of the shaft).
As regards claim 19, Tutav discloses the first responder device claim 1, wherein the structure includes a hollow cylinder and a plunger movable lengthwise of the hollow cylinder (see col. 4, lines 27-32, “[i]t is envisaged to provide the various parts of the device, at least the shaft part including the plunger and the balloon part, as separate entities, which are assembled only immediately before use.  The fluid may be provided in the shaft/plunger part, such as a syringes”  (i.e., hollow cylinder and plunger).
As regards claim 25, Tutav discloses first responder treatment of a patient, including treating blood flow from a deep wound or a body cavity (such as the nasal passage) of the patient, by using the first responder device of claim 1 (note rejection of claim 1 discussed above, Figs. 2-3 and paras. [0023]-[0024])
As regards claim 26, Tutav discloses the first responder treatment of claim 25, including introducing the balloon, in a non-expanded state, into the deep wound or body cavity of the patient, and then expanding the balloon by means of the liquid (see the rejections of claims 1, 25 and para. [0024], lines 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutav.
As regards claim 9, Tutav discloses the first responder device of claim 1, wherein usually, around 2 ml will be sufficient to inflate the balloon 26 (see col. 4, lines 14-15).  Tutav also disclose the length of the balloon is usually in the range of 3-5 cm. Tutav fails to disclose the length of the inflated balloon (26) exceeds six times its diameter at a pressure of 1.5 bar.  However, the general concept of providing the balloon with a particular diameter when inflated at particular pressure to staunch bleeding of a deep wound or wound cavity falls within the realm of common knowledge as optimization of result effective variables.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have optimized the size of the balloon such that is has a length 6 times its diameter at 1.5 bar in order to fill a deep wound cavity to staunch bleeding to achieve hemostasis.
As regards claim 13, Tutav discloses the first responder device of claim 1, wherein the liquid is water (col. 4, lines 1-4), and the cooling agent is potassium nitrate.  Tutav fails to disclose the cooling agent is urea or calcium chloride hexahydrate.
However since water/potassium nitrate, water/urea or water/calcium chloride hexahydrate react to produce an endothermic reaction, thereby providing a cooling effect, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have substituted the potassium nitrate for and equivalent cooling agent such as urea or calcium chloride hexahydrate in order to produce the predictable result of reacting with water during use to provide a cooling effect to provide thermal therapy to a wound.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutav in view of WO2017/023499 A1 (“Pancholy et al.”).
As regards claim 11, Tutav discloses the first responder device of claim 1, except wherein the balloon section is in fluid communication to the shaft section through a resealing valve.  However, Pancholy et al. in the disclosure of an analogous apparatus and method for stopping bleeding (see Fig. 5).  The device includes inflatable balloons (501, 503) which are inflated by inserting the protruding tip of a syringe into an adapter and pushing a plunger on the syringe so as to introduce fluid within the syringe through the inflator into the balloon. Once fluid has been injected into the balloon and the protruding tip if the syringe is withdrawn from the adaptor, a check valve within the adaptor closes, preventing the fluid from leaking out and thus maintaining the balloon in an inflated state (see page 14, lines 4-9).
In view of Pancholy et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have modified Tutav such that it includes a resealing valve, such as a check valve, in order to prevent the fluid from leaking out and thus maintaining the balloon in an inflated state.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutav in view of WO 2009/114868 A1 (“Chen et al.”).
As regards claim 12, Tutav discloses the first responder device of claim 1, wherein the inflatable balloon (26) supports an absorbent material (absorber 19, see col. 5, lines 10-17 and Fig;1).  Tutav fails to disclose the absorbent material is made of oxidized regenerated cellulose, and/or a medicament such as an analgesic, an astringent agent, an agent stabilizing circulation, and/or an antibiotic agent.
Chen et al. in the disclosure of an analogous wound care devices  teaches it is known to construct a wound plug from oxidized regenerated cellulose (ORC) and agents such as, anti-bacterial agents, antimicrobial agents and analgesic may be include therein (see para. [0044] and [0053]). ORC  is used in order to provide a higher absorbent capacity and reduced weight (para. [0053].
In view of Dave et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have modified Tutav by constructing the absorbent from ORC in order to provide a high absorbent capacity and reduced weight.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/034618  A1 “(Daniels et al.”).
As regards claim 15, Tutav discloses the first responder device of claim 14, except wherein the holder has a corrugated grip part.  However, Daniels et al. discloses an analogous syringe device (100) having a holder (encasement 106) having gripping surfaces or gripping areas to promote easy grasping of the syringe (see para. [0036]).
In view of Daniels et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have modified Tutav by adding a gripping surface to the holder, i.e., outer wall (11) in order to achieve the predictable of promoting easy grasping of the syringe.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutav in view of WO 2016/185212 A1 (“Segal”).
As regards claim 16, Tutav discloses the first responder device of claim 10, except wherein the shaft section and/or the balloon section include a rotatably operable lock.  However, Segal in its disclosure of an analogous syringe teaches it is known to provide a syringe with a rotatable lock (25, see Fig. 1).  The lock is rotatable about the axis of barrel (10), to provide locked and unlocked positions (see page 3, lines 1-19 and page 7, lines 16-19, (25).
In view of Segal, it would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have modified Tutav to include a lock such as a rotatable lock on the shaft section in order to prevent accidently activation of the device. 

Claim 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutav in view of U.S. Patent Application Publication No. 2012/0109059 (“Ranalletta et al.”).
As regards claim 17, Tutav discloses the first responder device of claim 1, except wherein the device further comprises a first cap accommodating the balloon section. Tutav discloses at col. 4, lines 27-32, that  “[i]t is envisaged to provide the various parts of the device, at least the shaft part including the plunger and the balloon part, as separate entities, which are assembled only immediately before use.  The fluid may be provided in the shaft/plunger part, such as a syringes”.  Since the parts are separate, it would have been obvious    However, Ranalletta et al. teaches it is conventional to provide a drug delivery device for example syringe (50) with a cap (52) in order to prevent and/or recognize tampered with the syringes (see Figs. 1 and 2 and Abstract).
In view of Ranalletta et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have included a first cap, i.e. tamper resistant device on balloon section of Tutav in order to prevent and/or recognized tampered with syringes.
As regards claim 18, Tutav discloses the first responder device of claim 1, except wherein the device further comprises a cap accommodating the shaft section. Tutav discloses at col. 4, lines 27-32, that  “[i]t is envisaged to provide the various parts of the device, at least the shaft part including the plunger and the balloon part, as separate entities, which are assembled only immediately before use.  The fluid may be provided in the shaft/plunger part, such as a syringes”.  Since the parts are separate, it would have been obvious    However, Ranalletta et al. teaches it is conventional to provide a drug delivery device,  syringe (50) with a cap (52) in order to prevent and/or recognize tampered with the syringes (see Figs. 1 and 2 and Abstract).
In view of Ranalletta et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have included a cap, i.e. tamper resistant device on the syringe section of Tutav in order to prevent and/or tampered with syringes.
As regards claim 20, modified Tutav discloses the first responder device of claim 18, wherein the plunger before use of the first responder device is within the hollow cylinder.  Tutav also discloses that the syringe may be filled with tap water before use (see col. 4, lines 31-33) . Modified Tutav fails to disclose the plunger and piston are accommodated beside the hollow cylinder, to be inserted into a proximal end of the hollow cylinder for use of the device.  Absent a critical teaching and/or a showing of unexpected results derived from positioning the plunger and shaft beside each other, the Office contends that positioning the plunger within the shaft or on the side of the shaft during packaging requires only routine skill in the art.  As such, it would have been prima facie obvious to one having ordinary skill in the art to have provided the syringe of modified Tutav with its plunger and shaft positioned beside each other since the device will still operate as intended and the positioning of the plunger and shaft beside each other does not patentably distinguish Applicant’s invention.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutav in view of U.S. Patent No. 3,985,601 (“Panagrossi”).
As regards claim Tutav discloses the first responder device of claim 1, except wherein the balloon (26) is made of a silicone.  However, Panagrossi discloses an analogous inflatable balloon for use in a cavity, wherein the balloon is constructed from  silicone to minimize tissue irritation during insertion (see col. 1, lines 38-43).
In view of Panagrossi, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have constructed the balloon of Tutav from silicone to minimize tissue irritation during insertion.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutav in view of U.S. Patent No. 52,576 (“Mantelle”).
As regards claim 4, Tutav discloses the first responder device of claim 1, wherein a wound cover (constituted by absorber 19, 33) includes a vasoconstrictor (col. 5, lines 22-29).  Tutav fails to disclose the wound cover is coated or impregnated with a composition comprising adrenaline and/or an analgesic such as buprenorphine.  However, Mantelle in an analogous medical device teaches it is known to apply an analgesic such as buprenorphine to a user in order block nerve conduction (col. 18, lines 47-55; thereby reducing pain).
In view of Mantelle, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have added an analgesic such as buprenorphine to absorbers of Tutav in order to block nerve conduction to thereby reduce pain.

Allowable Subject Matter
Claims 2, 21 and 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-8 are allowable, but First Responder should read --first responder--.
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is that of EP 2,322,126 which discloses a device and method for controlling nasal exudation that anticipates Applicant’s presently claimed disclosure.  More specifically, Tutav discloses a first responder device (see Fig. 1) for treating blood flow from a deep wound or a body cavity (see para. 0024, lines 12-17; the device may be used to stop nose bleed in the nasal cavity), the device comprises a balloon section supporting an inflatable balloon (26); and a shaft section (7,27) including a first chamber (inner wall 13) accommodating a liquid (15) arranged for inflating the balloon (26), and a second chamber (bag 30) accommodating a cooling agent (29) arranged for dissolving in the liquid when coming in contact therewith, thereby lowering the temperature (para. [0019], lines 16-24;  temporary seal (septum 17, see para. [0021], lines 4-8) between the first and second chambers (see Fig. 1); and a structure (23, 25) for forcing the liquid (15) out of the first chamber (inner wall 13) into the second chamber (27), for removing or dislocating the temporary seal (17), and for forcing the liquid from the second chamber (27) into the balloon (26 via openings 28).
EP 2,322,126 fails to teach an expandable wound cover arranged at the periphery of the device (as recited in claims 2 and 3).  Instead EP 2,322,126 discloses a balloon which expands by insertion of a fluid to exert gentle pressure on the inside of the nasal wall.  Thus, the claims which depend therefore are also allowable.
EP 2,322,126 also fails to teach the subject matter of method claim 25 in combination with the step of spreading the wound cover on the boy of the patient around the deep wound or outer openng of the body cavity of the patient as recited in claim 27, when read in light of the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2012/061140 discloses a cap covered by a bladder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786